Case 19-22878       Doc 88-2   Filed 10/03/19 Entered 10/03/19 15:47:09   Desc Exhibit
                                  Exhibit B Page 1 of 49




                               EXHIBIT B




  {EXHIBIT A.doc}
Case 19-22878         Doc 88-2    Filed 10/03/19 Entered 10/03/19 15:47:09            Desc Exhibit
                                     Exhibit B Page 2 of 49



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In re:                                              )    Chapter 7
                                                     )    Case No. 19-22878
 WESTLAKE PROPERTY HOLDINGS, LLC,                    )    (Jointly Administered)
 et al.,                                             )
                                                     )    Hon. Deborah L. Thorne
                                  Debtors.           )

                         VERIFIED STATEMENT OF ERIC WEISSMAN

          I, Eric Weissman, pursuant to 28 U.S.C. § 1746, hereby depose and state under the penalty

of perjury as follows:

          1.     I am the president of Wilshire Pacific Capital Advisors, LLC (“WPCA”), with my

assigned office located at 8447 Wilshire Blvd., Suite 202, Beverly Hills, California 90211. I am

familiar with the facts hereinafter stated and submit this statement in support of the Application of

Trustee for Authority to Employ Wilshire Pacific Capital Advisors, LLC as Financial Advisor

Effective as of September 10, 2019 (the “Application,” and all undefined terms herein carrying the

meanings ascribed to them in the Agreement).

          2.     WPCA is a FINRA licensed broker dealer that specializes in the healthcare

industry. I supervise all activities at the firm. WPCA’s professionals have significant experience

in providing financial advisory services to distressed hospitals, including negotiating sale

transactions, financings and balance sheet restructurings, having advised debtors, creditors,

secured lenders and other parties-in-interest on chapter 11 proceedings.

          3.     WPCA will provide the following services to the Trustee, among others:

                 1.      Accounts Receivable. Analyze the Hospital’s accounts receivable to
                         determine the collectability thereof; review historical and projected
                         collections by payor class; manage the Hospital’s current third party
                         collections companies and attempt to improve collections; make
                         recommendations regarding outsourcing, in-sourcing or engaging in the
                         bulk sale of various classes of accounts receivable by payor class.


102932836.v1
Case 19-22878        Doc 88-2    Filed 10/03/19 Entered 10/03/19 15:47:09           Desc Exhibit
                                    Exhibit B Page 3 of 49



               2.      Other Receivables. Investigate opportunities to collect other receivables
                       not in the ordinary course, including the Illinois Hospital Assessment
                       Program, DSH receivables, EMR related monies, and other possible
                       claims by the Debtors.

               3.      Supplies and Inventory. Assist the Trustee in evaluating, and to dispose
                       safely, properly and lawfully of any remaining supplies and inventory,
                       including medical gases, radioactive waste and controlled substances.

               4.      Furniture, Fixtures and Equipment (“FF&E”). Review the FF&E assets that
                       were acquired by SRC Hospital Investments II, LLC (“SRC”) from Tenet
                       Business Services Corporation and its affiliates in the January 2019
                       acquisition transaction (the “Original FF&E”) and determine which assets
                       currently remain in the Hospital (the “Current FF&E”); determine the
                       market value of those assets and make recommendations regarding the sale
                       or other disposition thereof; and investigate any discrepancies between the
                       Original FF&E the Current FF&E.

               5.      Real Property. Assess the condition and value of Property’s real property
                       (the “Real Estate”), and make recommendations to the Trustee regarding
                       the possible sale, transfer or other disposition thereof.

               6.      Accounts Payable and Accrued Expenses. To the extent requested by the
                       Trustee, assist in determining which accounts payable and other accrued
                       expenses qualify as post-petition liabilities.

               7.      Long-Term Liabilities. Review and assess any secured liabilities of the
                       Debtors, including the senior mortgage debt and other long-term claims.

               8.      Intercompany Obligations. Review all intercompany accounts, services and
                       other relationships between and among the Hospital, and Louis A. Weiss
                       Memorial Hospital, West Suburban Medical Center, SCR and any other
                       affiliated entities.

               9.      Staffing. Review existing staffing levels and offer recommendations on how
                       to consolidate staffing expenses appropriately in connection with the wind
                       down of the Hospital.

               10.     Other Operational Issues. Assist the Trustee in maintaining, transitioning
                       and/or winding down all other areas of hospital operations, including
                       information technology, medical records, insurance, building security and
                       maintenance. Assist the Trustee in the preparation of a wind down budget,
                       as requested.

               11.     Bankruptcy Reports. Assist the Trustee in the preparation of any bankruptcy
                       related reports, as requested.



                                                2
102932836.v1
Case 19-22878          Doc 88-2    Filed 10/03/19 Entered 10/03/19 15:47:09           Desc Exhibit
                                      Exhibit B Page 4 of 49



               12.       Sale of Assets. Assist the Trustee in the preparation, marketing and sale of
                         its assets pursuant to the Bankruptcy Code, to the extent that the Trustee
                         determines to attempt to sell such assets.

        4.     WPCA and its employees are duly qualified to perform all functions that are

required in relation to their proposed employment as financial advisor to the Debtor.

                                         COMPENSATION

        5.     The Trustee has agreed to compensate WPCA according to its standard rates, which

are set forth below:

    •   Mr. Eric Weissman: $400/hour
    •   Mr. Stan Otake: $400/hour
    •   Mr. Derek Buchanan: $250/hour
    •   Mr. Kevin Roy: $250/hour
    •   Other WPCA personnel: Range between $200/hour and $300/hour

        6.     In the event that a “Transaction” is consummated during the term of the Agreement,

the Agreement provides that WPCA shall be entitled to a success fee (the “Success Fee”) in the

amount of the greater of $200,000 or 3.0% of the “Transaction Value” (as defined in the

Agreement). The term “Transaction” is defined in the Agreement as the acquisition, directly or

indirectly, by any party or parties (other than an “Exempt Buyer,” as defined in the Agreement) of

all or a substantial portion of the assets of the Estates (which disposition must include the Real

Estate, as such term is defined in the Agreement), by way of a purchase, lease, license, exchange,

joint venture or other means.

        7.     WPCA will also request reimbursement for reasonable and necessary out-of-pocket

expenses incurred by WPCA in connection with its representation of the Trustee, including, but

not limited to, copying costs and travel, meals and lodging expenses for the WPCA team as

required to perform the contemplated services. Any travel time will be billed in compliance with

the United States Trustee’s Guidelines in an amount equal to 50% of the applicable hourly rate.



                                                  3
102932836.v1
Case 19-22878          Doc 88-2     Filed 10/03/19 Entered 10/03/19 15:47:09           Desc Exhibit
                                       Exhibit B Page 5 of 49



        8.        WPCA and I understand that all compensation for services rendered and

reimbursement for all expenses incurred shall be paid only from property of the Estates upon

appropriate application, notice and hearing.

                                  Adverse Interests and Connections

        9.        I have reviewed the list of parties in interest attached hereto as Exhibit A. To the

best of my knowledge at this time, neither I nor any employee of WPCA holds or represents an

interest adverse to the Estates. I also believe that WPCA and I are disinterested persons, as that

term is defined by 11 U.S.C. § 101(14), and are eligible to be employed by the Trustee for the

Estates.

        10.       Based on its internal search, WPCA has determined that it has no connections with

the Debtors, their creditors, any other party in interest herein, the United States Trustee, or any

person employed in the Office of the United States Trustee for this jurisdiction, except as follows:

               (a) Stan Otake, a consultant at WPCA, previously met with James Edwards, the
                   former Chief Executive Officer of SRC Hospital Investments II, LLC. The
                   meeting took place in 2010 or 2011, at a time when both Mr. Otake and Mr.
                   Edwards worked for different companies. The subject of the meeting was
                   to gauge interest in a potential sales transaction between a company
                   represented by Mr. Otake and the company that employed Mr. Edwards.
                   The meeting was completely unrelated to the Debtors or their Estates.

        11.       Except as disclosed above, neither I nor WPCA have had any business, or other

professional relationship with the Debtors, their creditors, any party in interest or their respective

attorneys and accountants.

        12.       WPCA is not currently representing any creditor or other party in interest in

connection with these Cases to the best of my knowledge, information and belief.

        13.       Although WPCA may in the future advise various entities that are creditors of the

Debtors or otherwise have an interest in the Debtors in matters wholly unrelated to these Cases,

WPCA will not, while employed by the Trustee, advise any other entity having an adverse interest

                                                   4
102932836.v1
Case 19-22878       Doc 88-2     Filed 10/03/19 Entered 10/03/19 15:47:09            Desc Exhibit
                                    Exhibit B Page 6 of 49



in connection with these Cases, absent further disclosure and to the extent that such representation

would be permissible under the Bankruptcy Code.

        14.    WPCA and I have not entered into any agreement to share such compensation as it

may be awarded herein except as permitted under 11 U.S.C. § 504(b).

        I hereby declare under the penalty of perjury that the foregoing statements made by me are

true and correct to the best of my knowledge, information, and belief.



Dated: October 3, 2019                                                                        .
                                                     Eric Weissman




                                                 5
102932836.v1
Case 19-22878       Doc 88-2   Filed 10/03/19 Entered 10/03/19 15:47:09   Desc Exhibit
                                  Exhibit B Page 7 of 49




                               EXHIBIT A




  {EXHIBIT A.doc}
  Case 19-22878
             CaseDoc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                 Doc 22 Filed     10/03/19Page
                                              08/08/19     15:47:09
                                                               2 of 41 Desc Exhibit
                             Exhibit B Page 8 of 49




24 IHIM LLC
1200 Harger Road
Suite 408
Oak Brook, IL 60523

340Basics dba 340Basics
309 Fellowship Road
Suite 200
Mount Laurel, NJ 08054

Abbott Diagnostics
P.O. Box 92679
Chicago, IL 60675

Abbott Nutrition
P.O. Box 92679
Chicago, IL 60675

Abbott Vascular Devices
75 Remittance Drive
Suite 1138
Chicago, IL 60675

Accent
P.O. Box 952366
Saint Louis, MO 63195

Accountemps
12400 Collections Center Drive
Chicago, IL 60693

Acute Care Education Sys. Inc.
2030 E. Algonquin Road, #406
Schaumburg, IL 60173

Adept-Med International
665 Pleasant Valley Road
Diamond Springs, CA 95619

Advanced Custom Engineered Sys. & Equip.
25 W. 102 Ramm Drive
Naperville, IL 60564

Advanced Medical Sales
216 Avenida Fabricante #110
San Clemente, CA 92672

Advanced Resources
                                       Page 1
  Case 19-22878
             CaseDoc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                 Doc 22 Filed     10/03/19Page
                                              08/08/19     15:47:09
                                                               3 of 41 Desc Exhibit
                             Exhibit B Page 9 of 49




8057 Solutions Center
Chicago, IL 60677

Advanced Technologies Group
BMO Harris Bank NA
Lockbox #33845 Treasury
Chicago, IL 60694

Aetna Better Health
P.O. Box 66545
Phoenix, AZ 85082

Affiliated Service LLC
200 Windsor Drive
Oak Brook, IL 60523

Agiliti Health Inc.
P.O. Box 851313
Minneapolis, MN 55485

Air Filter Engineers USA
489 Mission Street
Carol Stream, IL 60188

Airgas-North Central Inc.
P.O. Box 802576
Chicago, IL 60608

Alcon Laboratories Inc.
P.O. Box 677775
Dallas, TX 75267

Alliance Mechanical Service
100 Frontier Way
Bensenville, IL 60106

Alpha Baking Company Inc.
36230 Treasury Center
Chicago, IL 60694

Alphabet Shop Inc.
300 E Elgin Avenue
Elgin, IL 60120

Alphatec Spine Inc.
Dept. 892005
P.O. Box 122005
Dallas, TX 75312
                                       Page 2
  Case 19-22878
             CaseDoc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                 Doc 22 Filed     10/03/19Page
                                              08/08/19     15:47:09
                                                               4 of 41 Desc Exhibit
                            Exhibit B Page 10 of 49




Altorfer Industries
P.O. Box 809239
Chicago, IL 60680

American Courier
Services 1
8056 West Grand Avenue
River Grove, IL 60171

American National Skyilne I
8056 West Grand Avenue
River Grove, IL 60171

American Red Cross-73013
P.O. Box 73013
Chicago, IL 60673

AmeriSource Bergen Drug Corp.
27550 Network Place
Chicago, IL 60673

AmeriSource Industrial Supp.
1600 E Grand Blvd.
Suite 300
Detroit, MI 48211

Ana Sanchez
3535 Britta Avenue
Franklin Park, IL 60131

Anderson Pest Control
P.O. Box 600670
Jacksonville, FL 32260

AngioDynamics Inc.
P.O. Box 1549
Albany, NY 12204

Apollo Endosurgery Inc.
32663 Collections Center Drive
Chicago, IL 60693

Arrow International
P.O. Box 60519
Charlotte, NC 28260

Arrow Systems Integration 1
                                       Page 3
  Case 19-22878
             CaseDoc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                 Doc 22 Filed     10/03/19Page
                                              08/08/19     15:47:09
                                                               5 of 41 Desc Exhibit
                            Exhibit B Page 11 of 49




1820 Preston Park Blvd.
Suite 2800
Plano, TX 75093

AT&T
P.O. Box 5080
Carol Stream, IL 60197

Bard Access Systems
P.O. Box 75767
Charlotte, NC 28275

Bard Peripheral Vascular
P.O. Box 75767
Charlotte, NC 28275

Baxter Healthcare Corp.
P.O. Box 730531
Dallas, TX 75373

Bayer Corporation Frmly
P.O. Box 360172
Pittsburgh, PA 15251

Beekley Corporation
One Prestige Lane
Bristol, CT 06010

Bellwood Complete Auto Service
447 Manniheim Road
Bellwood, IL 60104

Benefax LLC
565 W. Golf Road
Arlington Heights, IL 60005

Berkone
Acct. Dept.
1883 Jury Road
Pen Argyl, PA 18072

Bernadine Caluag
707 N. 12th Avenue
Melrose Park, IL 60160

Bio-Rad Laboratories Inc.
Clinical Diagnostics Div.
P.O. Box 849740
                                       Page 4
  Case 19-22878
             CaseDoc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                 Doc 22 Filed     10/03/19Page
                                              08/08/19     15:47:09
                                                               6 of 41 Desc Exhibit
                            Exhibit B Page 12 of 49




Los Angeles, CA 90084

BioMedical Elect Svc
71 Eisenhower Lane South
Lombard, IL 60148

Biomet Inc.
75 Remittance Drive
Suite 3283
Chicago, IL 60675

Boston Scientific (Medi-Tec)
P.O. Box 8500
Philadelphia, PA 19178

Bound Tree Medical LLC
2144 Reliable Parkway
Chicago, IL 60686

Bracco Diagnostics Inc.
P.O. Box 978952
Dallas, TX 75397

Bridget Stroth
754 Gloucester Drive
Elk Grove Village, IL 60007

BT Electric Inc.
210 Montrose Drive
Romeoville, IL 60446

Canteen Vending Services
940 Lively Blvd.
Wood Dale, IL 60191

Cardinal Health 110 Inc.
c/o Bank of America
Lockbox 5303 Collections Center Dr.
Chicago, IL 60693

Cardinal Health Medical Products & Serv.
P.O. Box 730112
Dallas, TX 75373

Cardinal Health Nuclear PHA
P.O. Box 70609
Chicago, IL 60673

                                       Page 5
  Case 19-22878
             CaseDoc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                 Doc 22 Filed     10/03/19Page
                                              08/08/19     15:47:09
                                                               7 of 41 Desc Exhibit
                            Exhibit B Page 13 of 49




Carefusion 2200 Inc.
25146 Network Place
Chicago, IL 60673

Carefusion-25146
25146 Network Place
Chicago, IL 60673

Carestream Health Inc.
Dept. 19286
Palatine, IL 60055

Carstens Health Industries
P. O. Box 99110
Chicago, IL 60693

Chicago Area Autopsy Svc Inc.
600 Holiday Plaza, Suite 535
Matteson, IL 60443

Chicago Office Technology
P.O. Box 5940
Lockbox 20 COE 001
Carol Stream, IL 60197

Chicago Records Managment
3815 Carnation Street
Franklin Park, IL 60131

Chicago Tribune
25646 Network Place
Chicago, IL 60673

Claudia Salinas
1019 N. 17th Avenue
Melrose Park, IL 60160

Clinical Technology Inc.
7005 South Edgerton Road
Brecksville, OH 44141

College of American Pathology
P.O. Box 71698
Chicago, IL 60694

Comcast
P.O. Box 70219
Philadelphia, PA 19176
                                       Page 6
  Case 19-22878
             CaseDoc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                 Doc 22 Filed     10/03/19Page
                                              08/08/19     15:47:09
                                                               8 of 41 Desc Exhibit
                            Exhibit B Page 14 of 49




Cone Instruments LLC
Dept. 2465
P.O. Box 11407
Birmingham, AL 35246

Conmed Corporation
Church Street Station
P.O. Box 6814
New York, NY 10249

Consolidated Plastic Co.
4700 Prosper Drive
Stow, OH 44224

Cook Medical Inc.
22988 Network Place
Chicago, IL 60673

Covidien
Dept. 0010318
15 Hampshire Street
Mansfield, MA 02448

Cozzini Brothers Inc.
350 Howard Avenue
Des Plaines, IL 60018

CPI
10850 W. Park Place, Suite 600
Milwaukee, WI 53224

Curvature LLC
14416 Collections Center Drive
Chicago, IL 60693

Cyracom LLC
P.O. Box 74008083
Chicago, IL 60674

D/T/S Communications Inc.
1355 N. McLean Blvd.
Elgin, IL 60123

Daniel Ayala
3215 W. Warner Avenue
Chicago, IL 60618

                                       Page 7
  Case 19-22878
             CaseDoc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                 Doc 22 Filed     10/03/19Page
                                              08/08/19     15:47:09
                                                               9 of 41 Desc Exhibit
                            Exhibit B Page 15 of 49




Datcard Systems Inc.
7 Goodyear
Irvine, CA 92618

Datex Ohmeda
P.O. Box 641936
Pittsburgh, PA 15264

Davis Bancorp Inc.
P.O. Box 75767
Charlotte, NC 28275

De Lage Landen Financial Serv.
P.O. Box 41602
Philadelphia, PA 19101

Depuy Orthopaedics Inc.
5972 Collections Center Drive
Chicago, IL 60693

Depuy Synthes Sales Inc.
P.O. Box 32639
West Palm Beach, FL 33420

Dhingra Ramesh MD SC
675 W. North Avenue, Suite 501
Melrose Park, IL 60160

Diocelina Arroyo
641 Elsie Drive
Melrose Park, IL 60160

DistCom Inc.
Div of Bell Litho
1820 Lunt Avenue
Elk Grove Village, IL 60007

DJO LLC
P.O. Box 650777
Dallas, TX 75265

Durkins-King Teresa (WL)
2505 Silver Creek Drive
Franklin Park, IL 60131

Dutch Ophthalmic
10 Continental Drive
Building 1
                                       Page 8
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 10 of 41Desc Exhibit
                            Exhibit B Page 16 of 49




Exeter, NH 03833

EBM Inc.
855 Morse Avenue
Elk Grove Village, IL 60007

Edward Don and Company
2562 Paysphere Circle
Chicago, IL 60674

Edwards Lifesciences
23146 Network Place
Chicago, IL 60673

Elite Staffing Inc.
1400 W. Hubbard, 2nd Floor
Chicago, IL 60642

Emcor Services Team
431 Lexington Drive
Buffalo Grove, IL 60089

EMD Millipore Corporation
25760 Network Place
Chicago, IL 60673

EME Company dba EME Company
38054 Reulet Oaks Drive
Prairieville, LA 70769

Empire Cooler Service, Inc.
940 W. Chicago Avenue
Chicago, IL 60642

ERBE USA Inc.
2225 Northwest Pkwy
Suite 105
Marietta, GA 30067

Eshaghy Behrooz MD
1111 Superior Street
Suite 303
Melrose Park, IL 60160

Eshaghy Behrooz MD
1730 Park Street, Suite 101
Naperville, IL 60563

                                      Page 9
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 11 of 41Desc Exhibit
                            Exhibit B Page 17 of 49




Federal Express Corp.
P.O. Box 94515
Palatine, IL 60094

Fettes Love Sieben
4325 N. Lincoln Avenue
Chicago, IL 60618

FFF Enterprises Inc.
P.O. Box 840150
Los Angeles, CA 90084

First Point Mechanical Service
1625 Winnetka Circle
Rolling Meadows, IL 60008

Fisher Healthcare
P.O. Box 404705
Atlanta, GA 30384

Fitzsimmons Hospital
P.O. Box 497
Oak Forest, IL 60452

Flagron Sterile Services LLC
8710 E. 34th Street North
Wichita, KS 67226

Flood Brothers
P.O. Box 4560
Carol Stream, IL 60197

Fore Supply Co.
1205 Capital Drive
Addison, IL 60101

Fresenius Medical Care
16343 Collections Center Drive
Chicago, IL 60693

GE Healthcare
2984 Collections Center Drive
Chicago, IL 60693

GE Medical Systems Information
5517 Collections Center Drive
Chicago, IL 60693

                                      Page 10
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 12 of 41Desc Exhibit
                            Exhibit B Page 18 of 49




GE Precision Healthcare LLC
P.O. Box 96483
Chicago, IL 60693

General Devices
1000 River Street
Ridgefield, NJ 07657

Global Solutions Inc.
5050 Research Ct, Suite 650
Suwanee, GA 30024

Gordon Flesch Company Inc.
P.O. Box 992
Madison, WI 53701

Gordon Food Service
P.O. Box 88029
Chicago, IL 60680

Gordon J. Bradley, MD
P.O. Box 14537
Chicago, IL 60614

Grainger
Dept. 801546839
3240 Mannheim Road
Franklin Park, IL 60131

Grainger
Dept. 801548553
3240 Mannheim Road
Franklin Park, IL 60131

Grainger
Dept. 880710215
3240 Mannheim Road
Franklin Park, IL 60131

Grainger
Dept. 886037263
3240 Mannheim Road
Franklin Park, IL 60131

Great Lakes Coca Cola Distribution
P.O. Box 809082
Chicago, IL 60680

                                      Page 11
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 13 of 41Desc Exhibit
                            Exhibit B Page 19 of 49




Green Key Resources
475 Park Avenue South, 7th FL
New York, NY 10016

Gregory J. McCray
2918 Glenbriar Drive
Saint Charles, IL 60174

Halina Mlynarska
7224 W. Wrightwood Avenue
Apt. 304
Elmwood Park, IL 60707

Hallett Movers
7535 W. 59th Street
Summit Argo, IL 60501

Hanger Clinic
P.O. Box 650846
Dallas, TX 75265

Health Care Logistics Inc.
P.O. Box 400
Circleville, OH 43113

HealthLink Inc.
P.O. Box 6501
Carol Stream, IL 60197

Helmer Scientific
28689 Network Place
Chicago, IL 60673

Hiroko Goodfriend
1229 N. Taylor Avenue
Oak Park, IL 60302

Hobart Service ITW Food Equip. Group
P.O. Box 2517
Carol Stream, IL 60132

Hoh Chemicals Inc.
P.O. Box 487
Palatine, IL 60078

Hologic LP
24506 Network Place
Chicago, IL 60673
                                       Page 12
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 14 of 41Desc Exhibit
                            Exhibit B Page 20 of 49




Hospira Worldwide Inc.
75 Remittance Drive
Suite 6136
Chicago, IL 60675

Huntington Technology Finance
P.O. Box 2017
Bloomfield Hills, MI 48303

Iantech Inc.
8748 Technology Way
Suite 205
Reno, NV 89521

IL Dept. of Public Health
P.O. Box 4263
Health/Validation- Cat. 24
Springfield, IL 62708

IL Emergency Management AGE
1035 Outer Park Drive
Springfield, IL 62704

Imagetek Office Systems
P.O. Box 105710
Atlanta, GA 30348

Immucor Inc.
P.O. Box 102118
Atlanta, GA 30368

In Particular Inc.
P.O. Box 1501
Melrose Park, IL 60161

Infinity Floral Studio Inc.
901-8 Ridge Avenue
Lombard, IL 60148

Informs Inc.
13055 Riley Street
Holland, MI 49424

Integra Life Sciences Corp.
P.O. Box 404129
Atlanta, GA 30384

                                      Page 13
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 15 of 41Desc Exhibit
                            Exhibit B Page 21 of 49




Interactiviation Health Network
P.O. Box 530019
Atlanta, GA 30353

Intermail Direct Inc.
151 Eastern Avenue
Bensenville, IL 60106

Intranerve
24 S. Weber Street, Suite 200
Colorado Springs, CO 80903

Iron Mountain Inc.
015295 Collections Center Drive
Chicago, IL 60693

Iron Mountain Records Mgt
P.O. Box 27128
New York, NY 10087

Jamerson T. Bauwens
3160 MacArthur Blvd.
Northbrook, IL 60062

Johnson & Johnson Healthcare Sys.
5972 Collections Center Drive
Chicago, IL 60693

Johnson Controls Fire Protection
Dept. Ch. 10320
Dist. #311
Westminster, MA 01441

Kahntach USA Inc.
4900 Harrison Street
Hillside, IL 60162

Karl Storz Endoscopy
File 53514
Los Angeles, CA 90074

Katena Products Inc.
4 Stewart Court
Denville, NJ 07834

Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, IL 60661
                                      Page 14
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 16 of 41Desc Exhibit
                            Exhibit B Page 22 of 49




KCI USA Inc.
P.O. Box 301557
Dallas, TX 75303

Kellis Gift Shop Suppliers
3311 Boyington Drive #400
Carrollton, TX 75006

Key Surgical Inc.
Attn: Accounts Receivable
P.O. Box 74809
Chicago, IL 60694

Kimberly Jackson
300 W. North Avenue
Apt. 1404
Chicago, IL 60610

Kleen Air Service Corp.
5354 N. Northwest Highway
Chicago, IL 60630

Krames Staywell LLC
P.O. Box 90477
Chicago, IL 60696

Kroeschell Engineering Co.
1879 Momentum Place
Chicago, IL 60689

L Medicine Labs LLC
3231 S. Euclid Avenue
3rd Floor, Acct. Dept.
Berwyn, IL 60402

L Neill Cartage
5400 Proviso Drive
Berkeley, IL 60163

Laboratory Corporation of America
P.O. Box 12140
Burlington, NC 27216

Life Fitness
2716 Network Place
Chicago, IL 60673

                                      Page 15
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 17 of 41Desc Exhibit
                            Exhibit B Page 23 of 49




Linear Electric Inc.
15346 S. 70th Court
Orland Park, IL 60462

LMN Mechanical Plumbing
4205 N. Elston
Chicago, IL 60618

Locumtenens.com
P.O. Box 405547
Atlanta, GA 30384

LSI Solutions Inc.
P.O. Box 205099
Dallas, TX 75320

Lumen Cardiovascular Spec.
340 W. Butterfield Road, Unite 3A
Elmhurst, IL 60126

Maine Standards
221 US Route 1
Cumberland Foreside, ME 04110

Mankoff Industries Inc.
700 E. Park Avenue, Suite 115
Libertyville, IL 60048

Matrix Distributors Inc.
410-450 North Avenue East
Cranford, NJ 07016

Matthew Bellafiore
3620 Emerson Street
Franklin Park, IL 60131

Matthew C. Salas
3108 N. 77th Avenue
Elmwood Park, IL 60707

McAdam Landscaping Inc.
2001 Des Plaines Avenue
Forest Park, IL 60130

Medcomp Interventional
1499 Delp Drive
Harleysville, PA 19438

                                      Page 16
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 18 of 41Desc Exhibit
                            Exhibit B Page 24 of 49




Medibadge Inc.
P.O. Box 12307
Omaha, NE 68112

Medical Express Ambulance
5650 W. Howard Street
Skokie, IL 60077

Medivators Inc.
NW 9841
P.O. Box 1450
Minneapolis, MN 55485

Medix Staffing Solutions Inc.
7839 Solution Center
Chicago, IL 60677

Medline Industries Inc.
Dept. 1080
P.O. Box 121080
Dallas, TX 75312

Medtox Laboratories Inc.
P.O. Box 8107
Burlington, NC 27216

Medtronic USA Inc.
4642 Collection Center Drive
Chicago, IL 60693

Meridian Health Plan
1 Campus Martius
Suite 720
Detroit, MI 48226

Merit Medical Systems Inc.
P.O. Box 204842
Dallas, TX 75320

Metaphrasis Language +
Cultural Solutions Inc.
2100 S. Lagrange Road
Suite 351
Frankfort, IL 60423

Metro Professional Prod. Inc.
2001 S. Mount Prospect Road
Des Plaines, IL 60018
                                      Page 17
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 19 of 41Desc Exhibit
                            Exhibit B Page 25 of 49




Metropolitan Advanced Rad Services
1362 Paysphere Circle
Chicago, IL 60674

Metropolitan Advanced Radio
Attn: Pat Miller
3249 S. Oak Park Avenue
Berwyn, IL 60402

Metropolitan Telecommunications
P.O. Box 9660
Manchester, NH 03108

Metropolitan Water
Lock Box 98429
Chicago, IL 60693

Michigan.com
160 W. Fort Street
Detroit, MI 48226

Micro Surgical Technology
P.O. Box 74007048
Chicago, IL 60674

Microfit Inc.
4175 W. Sierra Madre Avenue
Suite 102
Fresno, CA 93722

Microport CRM USA Inc.
5677 Airline Road
Arlington, TN 38002

Midwest Foods
3100 W. 36th Street
Chicago, IL 60632

Midwest Woodcrafters Inc.
26 W. 415 St. Charles Road
Carol Stream, IL 60188

Mirion Technologies Inc.
Quantum Products
P.O. Box 101301
Pasadena, CA 91189

                                      Page 18
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 20 of 41Desc Exhibit
                            Exhibit B Page 26 of 49




Morgan Services Inc.
4301 South Morgan Street
Chicago, IL 60609

Murphy and Miller Inc.
39661 Treasury Center
Chicago, IL 60694

MVAP Medical Supplies Inc.
2001 Corporate Center Drive
Suite 250
Thousand Oaks, CA 91320

National Gym Supply
5500 W. 83rd Street
Los Angeles, CA 90045

Natus Medical Inc. Olympic
P.O. Box 3604
Carol Stream, IL 60132

Nephron 503B Outsourcing
4500 12th Street Extension
West Columbia, SC 29172

Norcomm Public Safety
P.O. Box 1408
Elmhurst, IL 60126

North American Paper Co.
2101 Claire Court
Glenview, IL 60025

North American Partners
Anethesia Illinois LLC
68 S. Service Road, Suite 350
Melville, NY 11747

Oak West Primary Phys. Assoc.
750 Pasquinelli Drive
Suite 216
Westmont, IL 60559

Oasis Medical Inc.
514 South Vermont Avenue
Glendora, CA 91741

OEC Medical Systems
                                      Page 19
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 21 of 41Desc Exhibit
                            Exhibit B Page 27 of 49




2984 Collections Center Drive
Chicago, IL 60693

Office Team
12400 Collections Center Drive
Chicago, IL 60693

Ohio Medical Corporation
6690 Eagle Way
Chicago, IL 60678

Olympus America Inc.
Dept. 0600
P.O. Box 120600
Dallas, TX 75312

Omni-Pump Repairs Inc.
9224 Chestnut Avenue
Franklin Park, IL 60131

Omnicell Inc.
P.O. Box 204650
Dallas, TX 75320

Optum
3797 Momentum Place
Chicago, IL 60689

Orasure Technologies Inc.
Dept. #269701
P.O. Box 780518
Philadelphia, PA 19178

Owens and Minor- Chicago
12199 Collection Center Drive
Chicago, IL 60693

PBC International Inc.
P.O. Box 5767
Oxnard, CA 93031

Pediatric Faculty Foundation
225 E. Chicago Avenue, Box 152
Chicago, IL 60611

Performance Health Supply I
P.O. Box 93040
Chicago, IL 60673
                                      Page 20
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 22 of 41Desc Exhibit
                            Exhibit B Page 28 of 49




Pharmacy Automation Supplies
146 S. Pinnacle Drive
Romeoville, IL 60446

Pharmacy Onesource Inc.
c/o Bank of America
Lockbox 624217
Collections Center Drive
Chicago, IL 60693

Pharmedium Services LLC
29104 Network Place
Chicago, IL 60673

Pinnacle Health Group LLC
P.O. Box 467902
Atlanta, GA 31146

Positive Promotions Inc.
P.O. Box 11537
Newark, NJ 07101

Pre Check Inc.
P.O. Box 840031
Dallas, TX 75284

Precision Dynamics Corp.
P.O. Box 71549
Chicago, IL 60694

Presence Health
200 S. Wacker Drive
Chicago, IL 60606

Press Ganey Associates Inc.
P.O. Box 88335
Milwaukee, WI 53288

Quest Diagnostics
12989 Collections Center Drive
Chicago, IL 60693

Radiology Physics Solutions
4757 Oregon Trail
McHenry, IL 60050

Ready Refresh
                                      Page 21
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 23 of 41Desc Exhibit
                            Exhibit B Page 29 of 49




P.O. Box 856680
Louisville, KY 40285

Relief Medical Services
401 N. Michigan Avenue
Suite 1920
Chicago, IL 60601-1000

Renovis Surgical Technology
1901 W. Lugonia Avenue
Suite 340
Redlands, CA 92374

Richard Wold Medical Instruments
2573 Momentum Place
Chicago, IL 60689

Richards Medical Equipment
1130-B Larkin Drive
P.O. Box 850
Wheeling, IL 60090

RNA Medical
7 Jackson Road
Devens, MA 01434

Royal Pipe and Supply
P.O. Box 1527
Melrose Park, IL 60161

Safecor Health LLC
P.O. Box 1044
Marietta, OH 45750

Scheck T. Siress Inc.
One South 376 Summit Ave., Court E
Oakbrook Terrace, IL 60181

Schindler Elevator Corporation
P.O. Box 93050
Chicago, IL 60673

Seaspine Sales LLC
P.O. Box 207146
Dallas, TX 75320

Secretary of State
Division of Corporations
                                      Page 22
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 24 of 41Desc Exhibit
                            Exhibit B Page 30 of 49




Franchise Tax
P.O. Box 898
Dover, DE 19903

Sherwin-Williams Co.
117 E. North Avenue
Northlake, IL 60164

Shred It USA
28883 Network Place
Chicago, IL 60673

Siemens Healthcare Diagnostics
P.O. Box 121102
Dallas, TX 75312

Siemens Medical Solutions
40 Liberty Boulevard
Malvern, PA 19355

Siemens Medical Solutions
Dept. Ch. 14195
Palatine, IL 60055

Smiths Medical ASD Inc.
P.O. Box 7247-7784
Philadelphia, PA 19170

Snow Systems Inc.
600 N. Wolf Road
Wheeling, IL 60090

Social Work Prn
10680 Barkley, Suite 100
Overland Park, KS 66212

Specialty Mat Service
2730 Beverly Drive
Aurora, IL 60502

St. Jude Medical SC Inc.
DAIG Division
14901 Deveau Place
Minnetonka, MN 55345

Standard Register
P.O. Box 91047
Chicago, IL 60693
                                      Page 23
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 25 of 41Desc Exhibit
                            Exhibit B Page 31 of 49




Staples Business Advantage
P.O. Box 70242
Philadelphia, PA 19176

State Industrial Products
P.O. Box 844284
Boston, MA 02284

Steiner Electric Company
2665 Paysphere Circle
Chicago, IL 60674

Stericycle Inc.
P.O. Box 6575
Carol Stream, IL 60197

Stericycle Specialty Waste-Solutions Inc
29338 Network Place
Chicago, IL 60673

Steris Corporation
Lockbox 771652
1652 Solution Center
Chicago, IL 60677

Steris Instrument Mgmt Service
P.O. Box 531809
Atlanta, GA 30353

Stryker Endoscopy
P.O. Box 93276
Chicago, IL 60673

Stryker Flex Corp.
25652 Network Place
Chicago, IL 60673

Stryker Flex Financial
1901 Romence Road Pkwy
Portage, MI 49002

Stryker Instruments
P.O. Box 70119
Chicago, IL 60673

Stryker Orthopaedics
P.O. Box 93213
                                      Page 24
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 26 of 41Desc Exhibit
                            Exhibit B Page 32 of 49




Chicago, IL 60673

Stryker Sales Corp.
P.O. Box 70119
Chicago, IL 60673

Stryker Sales-Corp Medical
P.O. Box 93308
Chicago, IL 60673

Suburban Door Check Loc. Serv.
415 W. Ogden Avenue
Westmont, IL 60559

Superior Health Linens LLC
490 Mills Road
Joliet, IL 60433

Supplemental Health Care
P.O. Box 677896
Dallas, TX 75267

Surgical Assoc. of Oak Park
1 Erie Court, Suite 7160
Oak Park, IL 60305

Suture Express
P.O. Box 842806
Kansas City, MO 64184

Synapse Medical LLC
743 Bittersweet Place
Chicago, IL 60613

Sysmex America
28241 Network Place
Chicago, IL 60673

Teleflex Medical
P.O. Box 601608
Charlotte, NC 28260

TForce Final Mile LLC
12837 Collections Center Drive
Chicago, IL 60693

The Staywell Company
P.O. Box 90477
                                      Page 25
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 27 of 41Desc Exhibit
                            Exhibit B Page 33 of 49




Chicago, IL 60696

Thyssen Krupp Elevator
P.O. Box 933004
Atlanta, GA 31193

Tornier Inc.
P.O. Box 4631
Houston, TX 77210

Trace Medical Equipment
1533 S. County Farm Road
Unit 2-1
Wheaton, IL 60189

United Healthcare
P.O. Box 30555
Salt Lake City, UT 84130

United Radio Communications
9200 South Oketo Avenue
Bridgeview, IL 60455

United Shockwave Services
P.O. Box 2178
Des Plaines, IL 60017

United Suburban Surgical
11255 W. Plainfield Road
Indian Head Park, IL 60525

US Endoscopy Group Steris Corp.
Lockbox 771652
1652 Solution Center
Chicago, IL 60677

Utah Medical Products Inc.
7043 South 300 West
Midvale, UT 84047

Vapotherm Inc.
P.O. Box 74008627
Chicago, IL 60674

VCG Uniform Carlson Murray
5050 W. Irving Park Road
Chicago, IL 60641

                                      Page 26
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 28 of 41Desc Exhibit
                            Exhibit B Page 34 of 49




Verathon Inc.
P.O. Box 935117
Atlanta, GA 31193

Village of Melrose Park
Attn: Gary Marine
1000 North 25th Avenue
Melrose Park, IL 60160

Village of Melrsone Park
P.O. Box 1506
Melrose Park, IL 60161

Viscot Medical LLC
P.O. Box 351
32 West Street
East Hanover, NJ 07936

Vital Care Industries Inc.
7650 West 185th Street, Suite C
Tinley Park, IL 60477

Vyaire Medical Inc.
100 Ashford Center North
Suite 300
Dunwoody, GA 30338

Vyne Medical
100 Ashford Center North
Suite 300
Dunwoody, GA 30338

Warehouse Direct
2001 Mount Prospect Road
Des Plaines, IL 60018

Wednesday Journal Inc.
141 South Oak Park Avenue
Oak Park, IL 60302

Wells Fargo Financial
P.O. Box 10306
Des Moines, IA 50306

Werfen USA LLC
P.O. Box 347934
Pittsburgh, PA 15251

                                      Page 27
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 29 of 41Desc Exhibit
                            Exhibit B Page 35 of 49




Windmill Health Products
10 Henderson Drive
West Caldwell, NJ 07006

WL Gore and Associates Inc.
P.O. Box 751331
Charlotte, NC 28275

Zimmer US Inc.
P.O. Box 840166
Dallas, TX 75284

Zoll Medical Corporation
P.O. Box 27028
New York, NY 10087

Cook County Treasurer's Office
118 North Clark Street, Room 112
Chicago, Illinois 60602

Ilinois Department Of Revenue
Retailers Occupation Tax
PO BOX 19034
Springfield, IL 62796-0001

La Montagna, Laura L
Bianchi, Patricia
Hill, Maria A
Wesolek, Rosa M
Gazda, Bruce J
Murphy, Kathleen A
Shumate, Nina
Xenakis, Gia
Gonzalez, Lucille
Bernardo, Mikko Q
Caliendo, Cynthia
Carr, Teresa
Carter, Demian S
Eggert, Nancy
Ginie, Mary E
Hao, Lan B
Hidad, Gebreyesus
Lopez, Carlos
Morris, Phyllis D
Nowak, Constance
Pointdujour, Janis A
Sapaula, Rosetonia G
Thokkudubiyyapu, Meera
                                      Page 28
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 30 of 41Desc Exhibit
                            Exhibit B Page 36 of 49




Thomas, Aleyamma
Thomas, Anitha
Thomas, Saramma
Van Riet, Loretta G
Xavier, Mary
Alvarado, Carmen
Blonsky, Karen J
Jones, Jade K
Khan, Naveed M
Middleton, Marion J
Owen, Amanda N
Pearson, Terri
Phillips, Shelley D
Smith, Pamela
Finerty, Karen S
Rosenberg, Helene
Young, Margaret
Peregrym Fonseca, Elizabeth
Ansaldo, Dominique M
Bryan, Ashley N
Christian, Martha
Talento, Rosemary P
Vaughn, Lisa
Monsalud, Cherie Faith L
Morris, Maria D
Acosta, Gary
Chavez, Elias
Fernandez, Jessica
Foldes, Kathleen L
Frazier, Marshay J
Garcia, Jose C
Garibay, Liz M
Johnson, Mary
Jones, Dwonne T
Lisowski, Christine K
MACHADO, Sylvia
Movafeghisabet, Roxana
Murray, James
Noftz, Jocelyn A
Olayo, Raul
Omer, Hussain B
Reyes Vasquez, Arnoldo J
Reyes, Carmen V
Rojas, Daniel E
Settipane, Laura A
Shafikhani, Beatrice B
Smith, Brandon L
Agee, Jeannue D
                                      Page 29
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 31 of 41Desc Exhibit
                            Exhibit B Page 37 of 49




Berrospe, Maria D
Berrospe, Victor M
Diaz, Alicia M
Dorris, Victor E
Flores, Olga
Forskin, Jeremiah
Gennell, Rovespierre
Gennell, Sara
Greer, Marilyn
Kovach, Diana
Larenas, Juan D
Mendoza, Hermelinda
Munoz, Carmen
Naylor, Craig E
Perry, Joseph
Pyrek, Mark C
Suddieth, Kimborlyn L
Thomas, Keenan D
Vieyra, Javier
Wiseman, Gema
Woodruff, Ronald
Falbo, Mike J
Knysch, Thomas
Mazurek, Gregory R
Roberson, Rodney
St Hilaire, Robert J
Burns, Matthew W
Colon, Jermaine
Martinez, Manuel
Allen, Charles H
Atkins, John J
Blackmon, Darryl E
Briales, Ricardo
Malinowski, Denise M
McWilliams, Edward C
Rivers, Michael E
Rodriguez, Elizabeth
Walker, Jeremy
Williams, Jarvis T
Sabbithi, Elsie
Ayala, Tania
Barrera, Cristal
Ciancio, Sandra D
Dhima, Elena
Iannelli Torres, Sabrina H
Mora, Angelica M
Rivera, Yesenia N
Serpico, Christopher F
                                      Page 30
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 32 of 41Desc Exhibit
                            Exhibit B Page 38 of 49




Arroyo, Virginia
Baylon, Anna Marie
Burrell Hoskins, Gloria J
Cheng, Juvy J
Dollar, Janelle R
Ellis, Nancy
Estrada, Miriam R
Falcone, Anna Marie
Holich, Jodie K
Jimenez, Hilda D
Johnson, Abramial L
Karolewicz, Janet L
Larrazolo, Rosa
Lieske, Amanda
Medrano, Melissa
Melendres, Sandra
Michaud, Christen J
Newell, Erica E
Oropeza, Jessica
Perry, Veronica
Rajput, Gurcharn K
Stokes, Pamela
Young, Niea T
Amato, Dana L
Anthony, Kelly-keisha
Bahena, Virginia
Bidwell, Jorie W
Cahill, Monika A
Christiano, Olga
De Los Reyes, Liola
Escudero, Edna J
Gant, Karen D
Garrett, Priscilla
Gary, Gladys
Gordon, Natasha K
Hadowski, Barbara
Herrera, Maria E
Jez, Barbara
Kolodziej, Malgorzata
Kristen, Iwona
Melendez, Candice F
Ott, Karen
Panicker, Jayamol
Paravara, Mary
Ramirez, Jason J
Roldan, Linda
Rossi, Michelle
Thornton, Wilonda L
                                      Page 31
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 33 of 41Desc Exhibit
                            Exhibit B Page 39 of 49




Woosley, Marianna
Yanez, Blanca
Amadi, Culberth C
Anderson, Mikaiala V
Aragon, Jennifer C
Barrera, Arminda
Bronny, Mary
Cedeno, Laura E
Chilo, Charlene V
Dictado, Marie Gina L
Didenko, Natalia M
Douglas, Barbara
Dunne, Geraldine
Durham, Sherita R
Eskridge, Elaine D
Folker Maglaya, Catherine
Graal, Janice A
Graziano, Mary Ann
Greco, Virginia B
Heifetz, Leora Y
Hernandez, Elva
Hernandez, Janet
Jenkins, Aretha
Jung, Chang
Kim, Amanda S
King, Bonnie
Lopez, Claudia E
Lopez, Maria I
Lubbers, Jeanne M
Maggio, Debora A
Marbella, Janely M
Mock, Barbara A
Moten, Kimberly
Nasti, Iris E
Natalizio, Angela
Paul, Rachel
Pereda, Luz A
Perez, Veronica
Rescober, Teresita
Smith, Carlotta J
Sowizral, Agatha
Swain, Sharlyon A
Szafaryn, Anna E
Thalla, Jyothi K
Townes, Shatrice J
Trevino, Maria I
Vasquez, Nelly
Villa, Julee B
                                      Page 32
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 34 of 41Desc Exhibit
                            Exhibit B Page 40 of 49




Viloria, Socorro S
Wazir, Mankawal P
Alegro, Maximina G
Collins, Mari J
Cook, Cynthia
Delcarmen, Debra
Hansen, Caridad
Kiel, Donna M
Olivares, Velma C
Patton, Regina A
Sam, Suresh
Soto, Karina
Victor, Mercy
Aguirre, Jannely
Andres Lopez, Maria J
Apostol, Charles B
Avila, Miguel A
Butler, Adrienne L
Campos, Rustico E
Castro, Blanca M
Elizalde, Marnella
Guerrero, Maryhariette P
Isaac, Sosamma
Madhavapallil, Jessy B
Miller, Katherine E
Nunez, Aimee C
Onasanya, Margaret
Raspado, Maureen
Tolledo, Ronnel R
Thakar, Arti B
Benford, Gregory
Brotonel, Regina F
Cruz, Bernardita
Jackson, Robin Q
Johnson, Michael S
Malang, Lawrence J
Patel, Bhanu
Rivera Muniz, Rosaura
Rzepka, Diane
Shirley, Stephanie K
Amos, Tyrone
Barcenas, Eric
Barthelemy Wells, Claudia
Beal, Dashawn
Bermudez, Perfecto
Best, Timeshia S
Brosius, Kimyana D
Catchings, Nathaniel J
                                      Page 33
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 35 of 41Desc Exhibit
                            Exhibit B Page 41 of 49




Contreras, Cynthia
Custodio, Conchinita V
Dilinila, Roberto
Ehrlich, Ewa Z
Gonzalez, Julio C
Gregory, Christopher
Guthrie, Dexter
Herrera, Claudia
Jones, Sandra
Kozak, Margaret
Lane, Bernita T
Lansdown, Mark A
Manzano, Geraldine C
Mathes, Justin
Matos, Ramon
Nemecek Crawford, Kathleen A
Ogba, Tebe
Omer, Mahmood B
Oyesiku, Imuentiyan F
Phillips, Rosie L
Price, Tranica N
Raju, Reena
Raspado, Ramilo
Rzepka, Ronald E
Samp, Michael G
Siazon, Delia P
Snipes, Rosemary
Stephens, Quentin D
Velez, Raymond M
Watts, Selma A
Young, Tyshema A
Angeli, Linda
Charneske, Jacqueline
Marshall, O'lynda R
Sambo, Corazon
Tollkuci, Kristaq
Vafaei, Mahshad
Wassmann, Deborah L
Williams, Sheila
Dawson, Tammi J
De Los Reyes, Nelly
Givan, Tujuana
Horne, Verlisa L
Lee, Yeong R
MACATANGAY, Alicia
Reggi, Julie M
Saenz, Silvia
Sareno, Adelfa C
                                      Page 34
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 36 of 41Desc Exhibit
                            Exhibit B Page 42 of 49




Villanueva, Antonia R
Samara, Esperanza
Ciarrachi, Dan V
Favia, Bonnie M
Gallagher, Cheryl M
Lam, Nelson
Madana, Ramaprasad C
McCarthy, Robert
Mohammed, Mukarram
Rad, Cornelia
Rasheed, Suriya
Samara, Zeina
Scaria, Stacy
Yang, Charlene C
Gelabert, Leizla
Parikh, Jagruti
Kliethermes, Mark J
Abasolo, Pete N
Abu Shalback, Rosalinda A
Cronin, Darice
Elamanamadathil, Teresa
Farooqui, Ibrahim
Hasan, Syed
Hasan, Syed M
Heinz, Lynn
Ingram, Beverly L
Jaddi, Mazher
Khambhati, Hirenkumar P
Kulathilkarote, Valsamma L
Langowska, Wieslawa
Lisak, Alane T
Lullo, Sandra
Mathew, Thresiamma M
Nastor, Engeline
Ngong, Kisito F
Patel, Dharmisth P
Patel, Jignasa V
Pelesh, Joann M
Ponteres, Joefely A
Qadri, Syed
Ramos, Oscar P
Rasheed, Sarwath
Rosales, Christopher G
Sabu, Vinu
Santos, Alicia
Shah, Bakula
Siazon, Nelson C
Sumski, Krystyna
                                      Page 35
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 37 of 41Desc Exhibit
                            Exhibit B Page 43 of 49




Verschoore, Rhonda J
Wilson, Sharon
Chavez, Maria I
Frazier, Candice L
Gonzalez, Yanet
Kelly, Robbie
Mraz, Lynnette
Zuniga, Miriam
Brecka, Linda
Fountain, Melody F
Golden Eggersdorf, Mary Ellen
Lucas, Kendle D
Ricci, April M
Coleman, Sabrina
Flores, Olivia M
Austin, Mary
Fontagneres Silenzi, Jeannine M
John, Susan
Jones, Naajidaah
Leder, Donna R
McDonald, D'andrea
Soaga, Rasheedat
Kwiecinska, Maria
Ostrorog, Wladyslawa
Starobin, Ella
Watson, Maxicene
Alkurdi, Haval A
Augustave, Frank
Blazej, Jadwiga
Caruso, Debra
Crawford, Kayla A
Dandara, Richards D
De La Rosa, Susan
Dela Cruz, Larry
Di Genova, Frances
Kogut, Beata
McCullough, Rebecca D
Ortiz, Minerva
Prill, Sharon
Saffold, Jamie L
Salgado, Sully
Salinas, Claudia
Villarreal, Maria G
Widlacki, Sinead
Zapanta, Erick John B
Adams, Deanna
Castro, Linda A
Kanda, Riddhi D
                                      Page 36
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 38 of 41Desc Exhibit
                            Exhibit B Page 44 of 49




Schulz, Sonnet
Juszynski, Danine M
Patel, Dilip B
Siddiqui, Aejaz A
Celkis, April M
Eo, Sung Ji
Gabay, Iwona M
Hughes, Nicole L
Koenig, Renee C
Lysak, Ewa
Principe, Andrea T
Tornabene, Jaclyn L
Engel, Beverly A
Flanagan, Eileen
Gates, Arneutral
Mowinski, Michelle M
Santiago, Jacqueline
Bergeron, Dana V
Gill, Kanwarjit S
Herrera, Noe
Lis, Caroline H
Oommen, Koshy
Ortega, Ricardo
Rasheed, Firasath
Barborich, Joan A
Hardy, Jennifer H
Jankuniene, Jolanta
Kimbrew, Rashi A
Okada, Torazo
Arredondo, Alma
Chacko, Jose
Giri, Yash
Gosai, Vinay B
Joseph, Lukose
Kroning, Anna
Monjes, Frederick J
Nair, Geetha
Obias, Robert A
Poro, Lawrence
Posadas, Jillian I
Ramos, Francisco
Ruiz, Elvin J
Sibulo, Antonio I
Tobar, Jeny M
Ualat, Revelita O
Adams, Joseph A
Davis, Holly
Drake, Tasha R
                                      Page 37
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 39 of 41Desc Exhibit
                            Exhibit B Page 45 of 49




Dumelle, David A
Escamilla, Judith M
Estacio, Tomas
Hankus, Judyta J
John, Priscilla A
Joseph, Nighty N
Mendez, Steven D
Meza, Candice K
Ryland, Lauren B
Zulaski, Jennifer M
Aper, Austin K
Chaudhary, Aminah A
Guyton, Crystal J
Joseph, Shobin K
Kraus, Shelley J
Magee, Dorothy J
Pumo, Kathleen F
Rojas Morales, Leticia
Tawney, Marin A
Tomita, Gregory K
Enda, Judith A
Heyer, Joanne Z
Lee, Mellicent
Oconnell, Jennifer
Peralta Jedd, Karen
Quick, Kerry E
Smaron, Lindsay A
Boruszewski, Julia
Burkhardt, Melissa
Canto, Henrissa T
Casanave, Debra
Figueroa, Gres P
Froehlich, Mary
Gorkhali, Karishma
Grimes, Michael J
Inumerable, Josephine A
Kateeb, Mary
Levalley, Fradela Joyce S
Lim, Clifford G
Moarn, Donald L
Nolan, Carolynn
Otmaskin, Mark A
Pamintuan, Jay S
Pechulis, Shellye
Ramos, Alma D
Saviozzi, Andrea M
Terry, Renada
Thompson, Brittany N
                                      Page 38
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 40 of 41Desc Exhibit
                            Exhibit B Page 46 of 49




Today, Nancy
Velasquez, Rocio
Venturella, Tamara
Webb, Charmaine D
King Durkins, Teresea L
Lazaro, Lorraine
Miral, Emily K
Alvarado, Marta E
Saenz, Cristal M
Angone, Heather L
Espindola, Lissette
Peoples, William H
Bryant, Shantae
Endalew, Theodros B
Harper, Cherrise L
Hinojosa, Griselda
Kovacevic, Mira
Kowatch, Christine T
McKeough, Eugene M
Podlasek, Michael J
Sandicho, Francisco
Savla, Ramesh B
Strapczuk, Magdalena
Syed, Salahuddin T
Szlachta, Gabriela
Thomas, Shawana
Hines, Audrey A
Frazier, Bertha A
Shah, Elizabeth
Ceniceros, Alejandro E
Starr, Cassandra
Trapps, Antoine L
Warren, Brandy N
Bolton Dick, Judith
Arriaga, Tania B
Henderson, Lizabeth T
Horace, Avril D
Huertas, Elba I
Lott, Tiffany
Melton, Tameka M
Palmer, Tiffany M
Eckel, James P
Guzzo, Maria
Heredia, Lina
Jones, Carmen
Rodriguez, Priscilla
Williams, Rosemary
Agron, Carmen M
                                      Page 39
  Case 19-22878
            Case Doc 88-2 Filed 10/03/19
                 19-11757-KBO            Entered
                                Doc 22 Filed      10/03/19
                                             08/08/19      15:47:09
                                                         Page 41 of 41Desc Exhibit
                            Exhibit B Page 47 of 49




Dababneh, Reem S
Davan, Lesley E
Desai, Uma M
Drew, Dedrain D
Frederick, Jennifer M
Jankist, Denise M
Johnson, Kim
Kennedy, Maria C
Kula, Daniel D
Matteson, Carol A
Mendoza, Omega
Neag, Meredith L
Nicosia, Carly
Pietrzak, Magdalena P
Ramos, Ommarc J
Reddivari, Bharathi
Rios, Sandra J
Rola, Smita P
Ruiz, Jessie P
Savage, Diane M
Schipits, Debhora M
Sinickas, Jeannette B
Szurgot, Barbara
Takpor, Ogheneovo N
Zablocki, Malgorzata K
Clark, Amanda A
Hansen, Carrie J
Koch, Julie A

National Government Services
Tenet Healthcare Corporation
West Suburban Medical Center




                                      Page 40
  Case 19-22878
             CaseDoc 88-2 Filed 10/03/19
                  19-11756-KBO   Doc 19 Entered   10/03/19Page
                                         Filed 08/08/19    15:47:09
                                                               2 of 3 Desc Exhibit
                            Exhibit B Page 48 of 49




Kimberly M. Foxx
State Attorney of Cook County
Attn: P. Castiglione & P. Yeddanapudi
500 Richard J. Daley Center
Chicago, IL 60602

Secretary of State
Division of Corporations
Franchise Tax
P.O. Box 898
Dover, DE 19903

Tenet Healthcare Corporation
Attn: M. Maloney & S. Schaefer
1445 Ross Avenue, Suite 1400
Dallas, TX 75202

Tenet Healthcare Corporation
c/o Alston Bird LLP
Attn: J. Ray & R. Hilton
1201 W. Peachtree Street
Atlanta, GA 30309

VHS of Ilinois, Inc.
Attn: Michael Maloney & Steven Schaefer
1445 Ross Avenue, Suite 1400
Dallas, TX 75202

VHS of Illinois, Inc.
Alston Bird LLP
Attn: Steve Collier, Esq.
1201 West Peachtree Street
Atlanta, GA 30309

VHS Westlake Hospital, Inc.
Attn: Michael Maloney
1445 Ross Avenue, Suite 1400
Dallas, TX 75202

VHS Westlake Hospital, Inc.
Alston & Bird LLP
Attn: Colony C. Canady, Esq.
1201 West Peachtree Street
Atlanta, GA 30309

Cook County Treasurer's Office
118 North Clark Street, Room 112
Chicago, Illinois 60602
                                        Page 1
  Case 19-22878
             CaseDoc 88-2 Filed 10/03/19
                  19-11756-KBO   Doc 19 Entered   10/03/19Page
                                         Filed 08/08/19    15:47:09
                                                               3 of 3 Desc Exhibit
                            Exhibit B Page 49 of 49




Cook County Assessor's Office
118 North Clark Street
Third Floor, Room #320
Chicago, IL 60602




                                      Page 2
